Title: Charles Clay to Thomas Jefferson, 26 [April] 1819
From: Clay, Charles
To: Jefferson, Thomas


          
            (C. Clay to Mr Jefferson)
             Petty Grove Apr. 26. 19 
          
          would it not be well to have those deeds on trust witnessed, altho I may Retain them or did your Recommendation with Resect Respect to the view of the Confidential Friend mean that or would it be Sufficient for the inser insection of such an one without any memorandum to aid his memory? Clay Mrs Clay is no Stranger to my Views & intentions in this business & apparantly Coincides with them; a considerable amount will Remain in Our hands to manaige after the execution of those trusts; health and happiness attend you, adieu.—
        